Per Curiam.
Defendants Raymond and Millie Tyman appeal from an order of the Honorable Donald C. Odden, Judge of St. Louis County District Court, dated May 19, 1970, granting, upon the application of plaintiff, St. Louis County, a temporary injunction “requiring defendants to cease and desist from creating and allowing to remain any obstruction to a county highway near Aerie Lake.”1 Although we are persuaded that the tem*523porary injunction was improvidently issued, no purpose is served by a recitation of the complex factual situation or the several grounds upon which that order is challenged. Plaintiff filed no brief and at oral argument expressly disclaimed any opposition to an order vacating the temporary injunction.
Reversed and remanded with directions to vacate the temporary injunction.2

 The order, as the parties unquestionably understand, relates to defendants’ action in placing barricades on an access road to Aerie Lake shore property, at the point where a segment of the road is laid upon defendants’ property, described as: “Lot Two (2), Section Seventeen (17), Township Fifty-two (52), Range Eighteen (18), County of St. Louis, State of Minnesota.” Access to the aforesaid lakeshore property *523is presently provided by a long-existing road known as Shipley Road so that a barricading of the other road pending determination of the underlying dispute on the merits will not demonstrably impair access to the lands of other persons. The challenged order arises to a substantial extent from litigation involving persons other than defendants, to which they were not made a party.


 Our decision, of course, does not determine the merits of any pending litigation to which the temporary injunction is in any way related.